DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 12/01/2021. Claims 1-29 remain pending in the instant application. Claims 1, 10 and 19 are still independent. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/01/2021, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and in view of the applicants arguments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-29 are allowed.
Prior art reference Von Allmen et al. (US 20170188990 A1) discloses “an ultrasound probe; a percutaneous insertion device including: a frame grabber in communication with the ultrasound probe and configured to receive ultrasound images from the ultrasound probe; a dispenser and control unit operably coupled to the ultrasound probe, the dispenser and control unit including a percutaneously placed device supported by a syringe holder, a first actuator configured to move the percutaneously placed device within a first degree of freedom, a second actuator configured to move the percutaneously placed device within a second degree of freedom, a first position sensor configured to detect the relative position of the first actuator, and a second position sensor configured to detect the relative position of the second actuator; an image processor in communication with the frame grabber, the image processor including an image preprocessing module, and an image segmentation module; the image preprocessing module configured to remove 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… receiving a plurality of frames from the video;
identifying one of the plurality of frames as a background image and a frame adjacent to the background image as a current image;
performing a bitwise complement operation on the background image to generate a complement image; and

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180325602 A1
US 20170188990 A1
US 10213110 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665